 



EXHIBIT 10.2
PERFORMANCE UNITS AWARD AGREEMENT
     This Performance Units Award Agreement, or “Agreement,” dated as of
[                    ], 200[ ], is made and entered into by and between Oakley,
Inc., a Washington corporation (the “Company”), and Scott Olivet (“Employee”).
     Pursuant to the Company’s authority to grant Deferred Stock covering shares
of the Company’s Common Stock under the Company’s 1995 Stock Incentive Plan, as
amended (the “Plan”), the Administrator of the Plan (the “Administrator”) has
determined that the Employee is to be granted performance units covering shares
of the Company’s Common Stock, on the terms and conditions set forth herein.
Capitalized terms used but not otherwise defined in this Agreement shall have
the respective meanings set forth in the Plan.
I. PERFORMANCE UNITS
     1.1. Award of Performance Units. The Employee is hereby granted
[                    ] target shares of Common Stock pursuant to the terms and
conditions of this Agreement (the “Performance Units Award”). The shares of
Common Stock subject to the Performance Units Award (the “Performance Units”)
shall vest and become payable in accordance with the provisions of Sections 1.2
through 1.4 below. Except as otherwise provided in the Plan, each Performance
Unit granted hereunder shall represent the right to receive one share of Common
Stock upon the vesting of such Performance Unit.
     1.2. Performance Goals. The performance goals for purposes of determining
whether, and the extent to which, the Performance Units Award shall be payable
shall be based on (i) the Company’s 2008 earnings per share (“EPS”), as publicly
reported, (ii) the Company’s return on invested capital (“ROIC”) and (iii) the
Company’s achievement of both 2007 and 2008 budgeted EPS (collectively, the
“Performance Goals”) as determined by the Administrator. Subject to Sections 1.3
and 1.6 below, upon determination of the Company’s 2008 EPS and ROIC, Employee’s
entitlement to the number of shares subject to the Performance Units Award shall
be fixed and nonforfeitable.
       1.2.1. If the Company’s 2008 EPS is less than $1.10 per share, then 0% of
the Performance Units shall be payable pursuant to the Performance Units Award.
       1.2.2. If the Company’s 2008 EPS is at least $1.10 per share but less
than $1.19 per share, but the Company’s 2008 ROIC is less than 13.35% and the
Company has not achieved both 2007 and 2008 budgeted EPS targets, then 65% of
the target Performance Units shall be payable pursuant to the Performance Units
Award.
       1.2.3. If the Company’s 2008 EPS is at least $1.10 per share but less
than $1.19 per share, and the Company’s 2008 ROIC is at least 13.35%, but the
Company has not achieved both 2007 and 2008 budgeted EPS targets, then 95% of
the target Performance Units shall be payable pursuant to the Performance Units
Award.
       1.2.4. If the Company’s 2008 EPS is at least $1.10 per share but less
than $1.19 per share, and the Company has achieved both the 2007 and 2008
budgeted EPS targets, but the Company’s 2008 ROIC is less than 13.35%, then 85%
of the target Performance Units shall be payable pursuant to the Performance
Units Award.

 



--------------------------------------------------------------------------------



 



       1.2.5. If the Company’s 2008 EPS is at least $1.10 per share but less
than $1.19 per share, the Company’s 2008 ROIC is at least 13.35% and the Company
has achieved both 2007 and 2008 budgeted EPS targets, then 100% of the target
Performance Units shall be payable pursuant to the Performance Units Award.
       1.2.6. If the Company’s 2008 EPS is at least $1.19 per share, but the
Company’s 2008 ROIC is less than 13.35% and the Company has not achieved both
2007 and 2008 budgeted EPS targets, then 130% of the target Performance Units
shall be payable pursuant to the Performance Units Award.
       1.2.7. If the Company’s 2008 EPS is at least $1.19 per share, and the
Company’s 2008 ROIC is at least 13.35%, but the Company has not achieved both
2007 and 2008 budgeted EPS targets, then 140% of the target Performance Units
shall be payable pursuant to the Performance Units Award. In addition, for every
one basis point in 2008 ROIC above 13.35%, up to 75 basis points, the percentage
of target Performance Units payable would increase by two-thirds of one percent,
so that a maximum of 190% of the target Performance Units shall be payable
pursuant to the Performance Units Award.
       1.2.8. If the Company’s 2008 EPS is at least $1.19 per share, and the
Company has achieved both the 2007 and 2008 budgeted EPS targets, but the
Company’s 2008 ROIC is less than 13.35%, then 150% of the target Performance
Units shall be payable pursuant to the Performance Units Award.
       1.2.9. If the Company’s 2008 EPS is at least $1.19 per share, the
Company’s 2008 ROIC is at least 13.35% and the Company has achieved both 2007
and 2008 budgeted EPS targets, then 220% of the target Performance Units shall
be payable pursuant to the Performance Units Award. In addition for every one
basis point in 2008 ROIC above 13.35%, up to 75 basis points, the percentage of
target Performance Units payable would increase by two-thirds of one percent, so
that a maximum of 270% of the target Performance Units shall be payable pursuant
to the Performance Units Award.
     1.3. Time Based Vesting Schedule. Upon the Administrator’s certification of
the Performance Goals, twenty-five percent (25%) of the shares subject to the
Award that are payable pursuant to the satisfaction of the Performance Goals
shall vest and become immediately payable; and the remaining seventy five
percent (75%) of the shares subject to the Award that are payable pursuant to
the satisfaction of the Performance Goals shall vest and become payable on the
one year anniversary of the date of the Administrator’s certification, subject
in each case to Section 1.6 below.
     1.4. Severance. In the event Employee’s employment by the Company is
terminated by Employee with Good Reason, in connection with or within 24 months
following the consummation of a Change in Control (all as defined in Employee’s
Employment Agreement dated September 19, 2005), and such termination occurs
prior to the certification of the Performance Goals by the Administrator, the
target Performance Units granted hereunder shall become immediately vested. If
such termination occurs following certification of the Performance Goals by the
Administrator, any remaining shares subject to vesting pursuant to Section 1.3
shall become immediately vested.
     In the event Employee’s employment by the Company is terminated by the
Company other than for Cause (as defined in Employee’s Employment Agreement
dated

2



--------------------------------------------------------------------------------



 



September 19, 2005), death or Disability (Employee’s incapacity due to physical
or mental illness), and such termination occurs prior to the certification of
the Performance Goals by the Administrator, the target Performance Units granted
hereunder shall be treated in the manner set forth for shares of deferred stock
in the Amended and Restated Oakley, Inc. Officer Severance Plan, effective
June 3, 2004, as amended from time to time (“Severance Plan”) or pursuant to an
agreement between Employee and Company that relates to post-termination
severance obligations. If such termination occurs following certification of the
Performance Goals by the Administrator, any remaining shares subject to vesting
pursuant to Section 1.3 shall be treated in the manner set forth for shares of
deferred stock in the Severance Plan, as amended from time to time, or pursuant
to an agreement between Employee and Company that relates to post-termination
severance obligations.
     1.5. Income Tax Matters; Tax Withholding.
       1.5.1. Set forth below is a brief summary as of the Date of Grant of
certain United States federal tax consequences of the Performance Units Award.
THIS SUMMARY DOES NOT ADDRESS SPECIFIC STATE, LOCAL OR FOREIGN TAX CONSEQUENCES
THAT MAY BE APPLICABLE TO THE EMPLOYEE. THE EMPLOYEE UNDERSTANDS THAT THIS
SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT
TO CHANGE. For federal income tax purposes, Employee generally will not have
taxable income on the grant of the Performance Units Award. Employee will
recognize ordinary income at the time or times the shares of Common Stock
covered by the Performance Units Award vests in an amount equal to the Fair
Market Value of such shares on each such date. The grant of the Performance
Units Award will not constitute “property” within the meaning of Section 83 of
the Internal Revenue Code of 1986, as amended (the “Code”), and as such Employee
will not be entitled to file an election under Section 83(b) of the Code.
       1.5.2. TO ENSURE COMPLIANCE WITH TREASURY DEPARTMENT REGULATIONS, WE
ADVISE YOU THAT, UNLESS OTHERWISE EXPRESSLY INDICATED, ANY FEDERAL TAX ADVICE
CONTAINED IN THIS PERFORMANCE UNITS AWARD AGREEMENT WAS NOT INTENDED OR WRITTEN
TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF (I) AVOIDING TAX-RELATED
PENALTIES UNDER THE CODE OR (II) PROMOTING, MARKETING OR RECOMMENDING TO ANOTHER
PARTY ANY TAX-RELATED MATTERS ADDRESSED HEREIN.
       1.5.3. BY SIGNING THIS AGREEMENT, THE EMPLOYEE REPRESENTS THAT HE HAS
REVIEWED WITH HIS OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX
CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS PERFORMANCE UNITS AWARD
AGREEMENT AND THAT HE IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY
STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS. EMPLOYEE
UNDERSTANDS AND AGREES THAT HE (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR
ANY TAX LIABILITY THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY
THIS PERFORMANCE UNITS AWARD AGREEMENT.
       1.5.4. Notwithstanding anything to the contrary, the payment of the Award
hereunder shall be conditioned upon Employee making adequate provision for
federal, state or other withholding obligations, if any, which may arise upon
the vesting of the Award.

3



--------------------------------------------------------------------------------



 



     1.6. Termination of Employment. Except as otherwise provided herein in
Section 1.4, in the event of Employee’s termination of employment with the
Company for any reason (including by reason of Employee’s death or Disability),
any then unvested portion of the Performance Units Award and Employee’s right to
receive any then unvested shares pursuant to the Performance Units Award shall
be immediately and irrevocably forfeited.
     1.7. Shareholder Rights. Nothing contained in this Performance Units Award
Agreement shall be construed as conferring upon Employee the right to vote or to
consent or to receive notice as a shareholder of the Company or any other
matters or any rights whatsoever as a shareholder of the Company, including with
respect to any rights to dividends, prior to the vesting of the Performance
Units Award pursuant to Sections 1.3 and 1.4 of this Agreement (the “Vesting
Restrictions”).
     1.8. Restriction on Transfer. The Performance Units Award, and the right to
receive Performance Units, may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered, other than by will or the
laws of descent and distribution, and no attempt to transfer the Performance
Units Award, and the Performance Units, whether voluntary or involuntary, by
operation of law or otherwise, shall vest the transferee with any interest or
right in or with respect to the Performance Units Award or the Performance
Units.
II. MISCELLANEOUS
     2.1. Modification and Waiver. This Performance Units Award Agreement and
any provision hereof may be changed, waived, discharged or terminated only by an
instrument in writing signed by each of the parties hereto.
     2.2. Violation of Laws. The Company shall not be required to deliver any
Award until the requirements of any federal or state securities laws, rules or
regulations, federal or state tax laws, rules or regulations or other laws or
rules (including the rules of any securities exchange) as may be determined by
the Company to be applicable are satisfied.
     2.3. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon delivery to the Employee at
his address then on file with the Company.
     2.4. No Right to Employment. Neither the Plan, the granting of this
Performance Units Award, this Performance Units Award Agreement nor any other
action taken pursuant to the Plan or this Performance Units Award Agreement
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Employee has a right to continue to provide services as an
officer or employee of the Company or any Parent, Subsidiary or affiliate of the
Company for any period of time or at any specific rate of compensation. Further,
the Company may at any time dismiss the Employee, free from any liability or any
claim under the Plan or this Performance Units Award Agreement, except as
otherwise expressly provided herein.
     2.5. Entire Agreement. This Performance Units Award Agreement and the Plan
contain the entire understanding and agreement of the parties concerning the
subject matter hereof, and supersede all earlier negotiations and
understandings, whether written or oral, between the parties with respect
thereto. This Performance Units Award Agreement is made

4



--------------------------------------------------------------------------------



 



under and subject to the provisions of the Plan, and all of the provisions of
the Plan are hereby incorporated by reference into this Agreement. In the event
of any conflict between the provisions of this Performance Units Award Agreement
and the provisions of the Plan, the provisions of the Plan shall govern. By
signing this Performance Units Award Agreement, the Employee confirms that he
has received a copy of the Plan and has had an opportunity to review the
contents thereof.
     2.6. Interpretation. Any dispute regarding the interpretation of this
Performance Units Award Agreement shall be submitted by Employee or the Company
to the Company’s Board of Directors for review. The resolution of such a dispute
by the Company’s Board of Directors shall be final and binding on the Company
and the Employee. Any capitalized words used herein that are not otherwise
defined shall have the meaning ascribed to those terms in the Plan.
     2.7. Governing Law. This Performance Units Award Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Washington without giving effect to the choice of law principles
thereof.
     2.8. Binding Effect On Successors. The Company may assign any of its rights
under this Performance Units Award Agreement. This Performance Units Award
Agreement shall be binding upon and inure to the benefit of the successors and
assigns of the Company. This Performance Units Award Agreement shall be binding
upon the Employee and Employee’s heirs, executors, administrators, legal
representatives, successors and assigns.
     2.9. Headings. The headings in this Performance Units Award Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.
     2.10. Counterparts. This Performance Units Award Agreement may be executed
in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
     IN WITNESS WHEREOF, the parties have caused this Performance Units Award
Agreement to be duly executed this                      day of
[                    ], 200[ ].

                OAKLEY, INC.,
a Washington corporation  
 
         
 
  By:      
 
  Name:
 
   
 
  Title:      
 
              EMPLOYEE  
 
         
 
  By:      
 
   
 
   
 
  Name:  Scott Olivet    

5